Citation Nr: 0125895	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  93-07 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematous as secondary to medication administered for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The appellant had active service from March 1968 to March 
1970, from July 1977 to August 1980, and from October 1980 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied the claim of service connection for systemic lupus 
erythematous (SLE) as secondary to service-connected 
hypertension.  The appellant disagreed and this appeal 
ensued.

The veteran provided oral testimony before a Hearing Officer 
at the RO in December 1996, a transcript of which has been 
associated with the claims file.

In November 1999 the Board determined that the claim of 
entitlement to service connection for SLE as secondary to 
service-connected hypertension was well grounded, and 
remanded the case to the RO for further development and 
adjudicative action.

In July 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Competent medical evidence fails to establish an etiologic 
relationship between systemic lupus erythematous and service-
connected hypertension or treatment therefor.  


CONCLUSION OF LAW

Systemic lupus erythematous is not proximately due to or the 
result of medication administered for treatment of service-
connected hypertension.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records for all periods of 
active duty are silent for SLE.  They reflect treatment for 
hypertension including Capoten therapy.

In an original rating decision of August 1988 the RO granted 
service-connection for hypertension.

The voluminous postservice evidence primarily consists of VA 
and private outpatient treatment records dating between 
approximately 1989 to 2001.  The veteran's hypertension was 
treated with Capoten/Captopril during the late mid to late 
1980's and early 1990's. 

An April 1991 private hospital summary revealed treatment for 
complaints associated with severe hypertension.  A positive 
anti-nuclear body (ANA) test possibly due to previous therapy 
with Captopril was noted.  It was indicated that the veteran 
had a prior history of treatment with Captopril in the 
military.  "

A May 1991 statement by another private physician referred to 
"drug-induced lupus".

A July 1991 private clinical record revealed a history of SLE 
diagnosed in March 1991.  It was noted that the veteran was 
on Captopril for three years for hypertension at that time, 
and his lupus was assessed to be secondary to captopril.  

A January 1992 statement from BJD, MD, a private 
rheumatologist, revealed treatment for SLE manifested 
primarily by joint involvement, anemia and pleural 
inflammation.  

A January 1992 VA hypertension examination report shows the 
veteran claimed that his lupus was the result of medication 
prescribed for hypertension.  He gave a history of 
hypertension beginning in 1980 treated initially with 
Dyazide, then switched to Catapres and Capoten from 1987 to 
1990.  He noted that while taking Capoten in the military he 
developed joint symptoms.  

Following an objective examination the examiner, a specialist 
in internal medicine, noted the presence of hypertension.  He 
reported that whether the veteran had lupus or not was 
difficult to ascertain.  However, the examiner stated that he 
could find no evidence that Capoten was thought to cause 
lupus (SLE).  

In December 1996 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  It was argued that service connection was warranted 
for SLE as secondary to medication (Capoten/Captopril) for 
treatment of service-connected hypertension.  

The veteran' representative submitted a copy of the 1992 
Physician's Desk Reference in relation to the side effects of 
Capoten/Captopril.  Also submitted were articles on certain 
drugs used for treating disabilities including hypertension 
that produced lupus-like symptoms and abnormal blood tests 
suggesting lupus in persons who did not have SLE.

VA outpatient clinical records dated in the late 1990's 
reveal stable SLE.

A May 2001 VA Infectious disease examination report show that 
the veteran's claims file was reviewed by the examiner.  It 
was noted that the veteran separated from the service in 
March 1988.  



It was noted as medical history that while on active duty the 
veteran was diagnosed with hypertension and started on 
Captopril.  In April 1991 he presented to a VA facility with 
flu-like complaints associated with weight loss.  He was 
diagnosed with the flu.  His persistent symptoms led his 
private physician to perform several diagnostic tests that 
ultimately revealed the presence of SLE.  

It was noted that the veteran was apparently told by his 
private physician that his disease was due to the Capoten 
used to treat his hypertension.  The veteran was switched to 
Hytrin.  He was noted to be currently on Hydrochlorothiazide 
for control of hypertension.  

Also, it was noted that the veteran was on medication for 
SLE.  He had two strokes with resultant right hemiparesis 
from the SLE.  The veteran reported that since the diagnosis 
of lupus was made in April 1991 there had been frequent 
exacerbations with no remission in underlying activity.

Following an objective examination the examiner opined that 
SLE was not secondary to Capoten that was used to treat 
hypertension.  The examiner pointed out that Capoten can 
cause neutropenia as well as positive ANA;  however, they 
were reversible upon discontinuation of the drug.  It was 
noted that in this case the veteran's SLE continued to be 
active and require close follow-up by the VA neurology 
clinic.  


Criteria

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a)(2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. §§ 3.102, 
4.3 (2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well rounded.

This change in the law is applicable to al claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).



On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159). 

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
claim of entitlement to service connection for SLE as 
secondary to medication administered for treatment of 
service-connected hypertension. 




Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of entitlement to service 
connection for SLE as secondary to medication administered 
for treatment of service-connected hypertension. 

As noted above, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  
Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that this case was recently remanded by the 
Board in November 1999, for additional development of the 
evidence to include a special VA examination in connection 
with the veteran's claim.  A variety of extensive medical 
records have been associated with the veteran's claims 
folder.  

They include the veteran's service medical records, private 
and VA treatment records, a December 1996 RO hearing 
transcript and a May 2001 special VA examination report.

The Board notes that remanding this case to the RO would 
serve no useful purpose in light of the above discussion.  
The comprehensive nature of the evidence of record provides a 
complete and adequate basis for addressing the merits of the 
veteran's claim at this time.  

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection for systemic lupus 
erythematous as secondary to service-
connected hypertension.

The Board's jurisdiction is limited to the issue as cited 
above.  Neither the veteran nor his representative claim 
otherwise.  It is argued that the Capoten/captopril used for 
treating the veteran's hypertension in service and by VA 
following separation from active duty led to the onset of SLE 
as first objectively demonstrated in early 1991, years 
postservice.  

The record shows that in response to private medical evidence 
suggesting a causal relationship between Capoten therapy for 
hypertension and the onset of SLE, the RO afforded the 
veteran a special VA examination in May 2001.  The VA 
examiner reviewed the claims file in addition to examining 
the veteran.  The examiner stated that the veteran's SLE was 
not secondary to the use of Capoten for treatment of service-
connected hypertension. 

Rather, the examiner pointed out that at best such type of 
medication may cause lupus-like symptoms and positive test 
findings.  However, once the medication is terminated, the 
lupus-like symptoms reverse.  The Board may not overlook the 
fact that various articles submitted by the veteran recognize 
that certain drugs may produce lupus-like symptoms and 
abnormal blood tests in persons who did not have SLE.  In the 
present case, the veteran's SLE persisted after his 
medication was changed.  

Opinions from VA specialists in January 1992 and May 2001 
show that an etiologic relationship is not established 
between the Capoten therapy for treatment of service-
connected hypertension and the onset of an underlying SLE 
process.  


At best the overwhelming evidence shows that Capoten may only 
produce lupus-like symptoms that reverse on termination of 
the medication.

The Board finds that the VA medical opinions obtained in 1992 
and 2001 are preferable to the brief 1991 private clinical 
records suggesting that SLA was secondary to medication 
administered for treatment of the service-connected 
hypertension.  The 1991 clinical records involved no review 
of the veteran's medical records, whereas the 1992 and 2001 
VA medical opinions involved a review and familiarization 
with the veteran's entire records.  

Additionally, the Board notes that the private medical 
opinions are totally devoid of any supportive reasoning in 
the conclusions reached.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a physician 
has given no supporting evidence for his conclusion, such is 
of limited probative value.  Bloom v. West, 12 Vet. App. 185 
(1999).  The Court has also held that it is not error for the 
Board to favor the opinions of one competent medical expert 
over that of another, provided that the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429 (1995).

In other words, in this case the record is absent competent 
medical evidence demonstrating an etiologic relationship 
between the veteran's service-connected hypertension or 
treatment thereof and the onset of a chronic SLE process.  
Nor has there been demonstrated any aggravation of SLE by 
medication administered for treatment of the service-
connected hypertension.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for SLE as secondary to medication 
administered for treatment of service-connected hypertension.


ORDER

Entitlement to service connection for systemic lupus 
erythematous as secondary to medication administered for 
treatment of service-connected hypertension or treatment 
thereof is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

